Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2021 has been placed in record and considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application Number 16/662531, now US Patent 11018995 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Status of the Claims
This office action considers claims 1, 4, 6-8, 10-13, and 16-19 are pending are pending for prosecution.
Claims 2-3, 5, 9 and 14-15 have been cancelled.

Allowable Subject Matter
Claims 1, 4, 6-8, 10-13, and 16-19 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Applicant’s invention is drawn to methods and system for deploying virtual networks over several public cloud datacenters for an entity (corporation) by connecting set of machines across identified set of public cloud datacenters using managed forwarding nodes (MFNs) for the entity, to interconnect one or more private networks, mobile users, SaaS (Software as a Service) provider machines, machines and/or services in the public cloud(s), and other web applications with scope for network scalability, improving redundancy for high availability while reducing cost of network operation for the entity. 

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.
Applicant’s independent claim 1 recites, inter alia, a method of operating a virtual network for an entity over a set of two or more public cloud datacenters, the method comprising a particular combination of elements, specifically “….performing a second set of path searches to identify at least a first path that uses the particular forwarding element near the Internet backbone that is determined to be better based on a set of metrics to a second path in the first set of paths; F549--3 --based on the identification of the first path, providing a recommendation to the entity to use the particular forwarding element; and after the entity accepts the recommendation, using the first virtual network including the particular forwarding element near the Internet backbone to forward a second set of data message flows associated with the machines of the entity outside of the public cloud datacenters through the first path in place of the second path.”

Applicant’s independent claim 8 recites, inter alia, a method of operating a virtual network for an entity over a set of two or more public cloud datacenters, the method comprising a particular combination of elements, specifically “….receiving a preference setting from the entity to use forwarding elements near the Internet backbone when the use of such forwarding elements improves a forwarding of a data message flow for the entity; based on the preference setting, performing a second set of path searches to identify at least a first path that uses the particular forwarding element near the Internet backbone that is determined to be better based on a set of metrics to a second path in the first set of paths; and using the first virtual network including the particular forwarding element near the Internet backbone to forward a second set of data message flows associated with the machines of the entity outside of the public cloud datacenters.”

Applicant’s independent claim 10 recites, inter alia, a method of operating a virtual network for an entity over a set of two or more public cloud datacenters, the method comprising a particular combination of elements, specifically “….performing a second set of path searches to identify at least a first path that uses the particular forwarding element near the Internet backbone that is determined to be better based on a set of metrics to a second path in the first set of paths: F549--6--based on the second set of path searches, using the first virtual network including the particular forwarding element near the Internet backbone to forward a second set of data message flows associated with the machines of the entity outside of the public cloud datacenters; the particular forwarding element is part of a second set of forwarding elements that are shared forwarding elements used to forward data message flows associated with multiple different entities that are tenants of a virtual network provider that deploys the forwarding elements for the different entities; and the first set of forwarding elements are dedicated forwarding elements deployed by the virtual network provider for the entity in order to forward data message flows associated with the particular entity and no other tenant of the virtual network provider.”

Applicant’s independent claim 13 recites, inter alia, a system for operating a virtual network for an entity over a set of two or more public cloud datacenters, the system comprising a particular combination of elements, specifically “….to perform a second set of path searches to identify at least a first path that uses the particular forwarding element near the Internet backbone that is determined to be better based on a set of metrics to a second path in the first set of paths, to provide a recommendation to the entity to use the particular forwarding element, to configure the subset of PCDs to forward a first set of data message flows associated with the external machines of the entity outside of the public cloud datacenters, and after the entity accepts the recommendation to configure the particular forwarding element near the Internet backbone to implement the first path to forward a second set of data message flows associated with the external machines of the entity outside of the public cloud datacenters.”


Prior arts, RICHARD (US9306949, of IDS), BEYER (US20200097327, of record) and MADHAV (US20160164914, of IDS) do not teach the limitations cited above for claims 1, 8, 10 and 13.
Prior art, FRANCOIS (Page 2 Right Col Section III, Page 4 Fig. 3, Right Col – Page 5 Left Col Steps 1-Steps 11) discloses “performing a second set of path searches to identify at least a first path that uses the particular forwarding element near the Internet backbone that is a better alternative to a second path in the first set of paths”. However, FRANCOIS is silent about other elements cited above for claims 1, 8, 10 and 13. 

As best understood, the system of Claim 13 disclosing servers describes corresponding structure.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 8, 10 and 13 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 8, 10 and 13 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, the applicant independent claims 1, 8, 10 and 13, are allowed for the above reasons.
Dependent claims 4, 6-7, 11-12, and 16-19 being dependent on independent claims 1, 8, 10 and 13, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agarwal et al. (US20120281706), describing SYSTEMS AND METHODS FOR CLOUD BRIDGING BETWEEN INTRANET RESOURCES AND CLOUD RESOURCES, discloses (Figs3. 6A-6C, Para [0005]) provide a cloud bridge to bring network transparency between the otherwise disparate networks of the datacenter and cloud service provider. The present solution creates a cloud bridge between the datacenter network and the cloud provider network such. For example, appliances may be deployed in the datacenter and on the edge of the cloud. These appliances may be configured or designed and constructed to communicate with each other and recognize and understand the local IP and/or public IP network information of the on-premise datacenter of the enterprise and the cloud datacenter. These appliances may manage the flow of network traffic between the on-premise and cloud datacenters in a manner to appear and act seamlessly and transparently as a single network spanning both the on-premise and cloud data centers. The cloud bridging of the present solution enables a plurality of scenarios in which intranet based devices may seamlessly and transparently access cloud based resources and cloud based devices may seamlessly and transparently access intranet based resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413